DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment

	Claims 1-2 and 9-10 have been amended as requested in the amendment filed on May 17, 2022. Following the amendment, claims 1-15 are pending in the instant application.
Claims 12-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. 
Claims 1-11 are under examination in the instant office action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 17, 2022 was filed after the mailing date of the Non-Final rejection on February 17, 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112 (New, Necessitated by Amendment)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, as amended, recites mild or moderate traumatic brain injury (TBI).  Mild and moderate are relative terms that is not specifically defined by either the claims or the specification.  The disclosure seems to identify “individuals in the mild/moderate traumatic brain injury cohort as a function of CT scan results upon admission and 24 hours thereafter” (paragraph [0027] and Figure 16).  Thus, the specification does not provide a standard for ascertaining the requisite degree of mild to moderate; and, there seems to be an essential method step that is omitted from the claims.  Absent either an active step, or explicit definition in the specification, for purposes of applying prior art the claim will be interpreted as reading upon any subject having or suspected of having a TBI.  This affects the scope of all depending claims.
Claim 1, as amended, recites “neuromonitoring the subject”.  When read in light of the specification, it is unclear what active method steps are encompassed by the process of neuromonitoring - the only mention appears is at Example 10 (paragraph [0092]).  The metes and bounds of what is encompassed are unclear and it is unclear what processes would infringe upon neuromonitoring.  For purposes of applying art, this will read upon any monitoring that occurs in clinical practice.  This affects the scope of all depending claims.

Claim Rejections - 35 USC § 101 (Maintained)
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	As currently amended, Claims 1-11 stand as rejected under 35 U.S.C. 101 because the claimed invention is directed to a at least one judicial exception without significantly more for reasons of record in the previous Office action. 
	On page 6 of Remarks filed May 17, 2022, Applicant traverses this rejection on the grounds that, as amended, the claims are not “directed to” a judicial exception because they integrate the judicial exception into a practical application – treating and/or neuromonitoring.
Applicant argues the claims are analogous to those in Vanda Pharma v West-Ward Pharm. Int’l Ltd, 887 F.3d 1117 (Fed. Cir. 2018).	
	These arguments are not persuasive because the Federal Circuit distinguished over Mayo, stating: "The inventors recognized the relationships between iloperidone, CYP2D6 metabolism, and QTc prolongation, but that is not what they claimed. They claimed an application of that relationship. Unlike the claim at issue in Mayo, the claims here require a treating doctor to administer iloperidone." Id. at 1135 (emphasis added). As a result, the Federal Circuit held the claims in Vanda patent eligible under the first step of the Alice/Mayo framework (Step 2A in the US PTO' s subject matter eligibility guidance), because the claims "are directed to a method of using iloperidone to treat schizophrenia," rather than being "directed to" a judicial exception.
	As explained in the 2019 PEG, the evaluation of Prong Two requires the use of the considerations such as effecting a particular treatment or prophylaxis.  MPEP 2106
04(d)(2) states: “The treatment or prophylaxis limitation must be ‘particular,’ i.e., specifically identified so that it does not encompass all applications of the judicial exception(s). For example, consider a claim that recites mentally analyzing information to identify if a patient has a genotype associated with poor metabolism of beta blocker medications. This falls within the mental process grouping of abstract ideas enumerated in MPEP § 2106.04(a). The claim also recites ‘administering a lower than normal dosage of a beta blocker medication to a patient identified as having the poor metabolizer genotype.’ This administration step is particular, and it integrates the mental analysis step into a practical application. Conversely, consider a claim that recites the same abstract idea and ‘administering a suitable medication to a patient’. This administration step is not particular, and is instead merely instructions to ‘apply’ the exception in a generic way. Thus, the administration step does not integrate the mental analysis step into a practical application.”
	The instant claims recite “ determining the neurological condition of a subject or cells from the subject, wherein the subject is known to have or is suspected of having mild or moderate traumatic brain injury (TBI) … and treating the subject according to the determined neurological condition, and/or neuromonitoring the subject according to the determined neurological condition.”  The claims recite no particular treatment, but merely append “and treat” on to the judicial exceptions (natural phenomenon, determining and comparing).  This amounts to nothing more than “apply it” and fails to integrate the judicial exception into a practical application.  The treatment has bears no relationship to the judicial exception(s) and merely recites what practitioners do routinely for a subject known to have or suspected of having mild or moderate traumatic brain injury (TBI) – neuroimaging and/or treatment.
	Thus, the preponderance of evidence suggests that the claims are not eligible subject matter under 35 USC 101 and the rejection is maintained. 


Claim Rejections - 35 USC § 102 (Maintained)
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


As amended, Claims 1-9 stand as rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US PGPub 2005/0260654, Hayes et al., for reasons of record in the previous office action.  
In Remarks, Applicant asserts that the 2005/0260654 publication, fails to teach the current amendments of known to have or is suspected of having mild or moderate traumatic brain injury (TBI) and treating and/or neuromonitoring the subject. (pg. 7). 
This is not persuasive.  The reference discloses traumatic brain injury throughout (paragraphs [0002], [0010], [0011], [0066], [0068], [0070], [0073]-[0078], [0110] [0112]) and paragraph [0145], which specifically recites diagnosing “the degree of brain injury” – implying varying levels.  The methods of the prior art further comprise assessing treatment efficacy, which necessarily encompasses treatment (e.g. paragraphs [0009], [0130], [0144]) and “monitoring the release of proteins unique to each of these regions, one can therefore monitor and define subcellular damage after brain injury” (paragraph [0128]; a.k.a. neuromonitoring – given the issues of indefiniteness above). 
Therefore the invention fails to distinguish over methods disclosed in the prior art, and the rejection of Claims 1-9 is maintained.

Claim Rejections - 35 USC § 103 (Maintained)

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
As amended, and as interpreted given the issues of indefiniteness outlined above, Claims 1-11 stand rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zhang et al.,;  Kobeissy et al.; and Ingebrigtsen et al. (all cited previously).
On page 8, Applicant argues that as amended the claims “are directed to a process using particular combinations of biomarker, such as GFAP as a first biomarker and UCH-L1 as an additional biomarker” and for the particular cohort of “a subject known to have or suspected of having mild or moderate traumatic brain injury”.  Applicant argues, this combination is not suggested by Zhang for mild to moderate TBI (pg. 9 second paragraph) and Kobeissy doess not cure the deficiencies of Zhang because there is no distinction of mild or moderate TBI (Id, third paragraph).  Ingebrigsten also does not teach this combination of biomarkers (pg. 10, first paragraph).  

These arguments are not persuasive. While Applicant asserts “there is no distinction of mild or moderate TBI” in the prior art, neither is there a distinction in the instant claims, particularly when read in view of the specification (See rejection under 112b above). The claims appear to be missing an essential method step, or an requisite degree for ascertaining relative mild or moderate TBI.
It is prima facie obvious to combine art recognized equivalents for the same purpose.  The court has held that it is obvious to combine two elements each of which is taught by the prior art to be useful for the same purpose.  No specific teaching or suggestion is needed for combination – the idea of combining them flows logically from their having been individually taught in the prior art as useful for the same purpose.  See In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  In the instant case, GFAP and UCH-L1 were both taught by the Zhang and Kobeissy prior art references, respectively, as useful for determining the severity of TBI.  The Ingebrigtsen et al. discloses these biomarkers are found in serum after TBI.  
No undue further experimentation would have been required in order to combine the biomarkers of GFAP and UCH-L1 because all the guidance for their measurement is explicit within the prior art references.  The idea of combining them flows logically from their having been individually taught in the prior art as useful for the same purpose - no specific teaching or suggestion is needed.  Lastly, a person having ordinary skill would have been able to use this combination with a reasonable expectation of successfully determining the severity of TBI. 
Therefore, the rejection is maintained.

Double Patenting (Maintained – Not fully responsive)
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

The rejection of Claims 1-11 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 11, 16, 20-23, and 26 of U.S. Patent No. 11,022,617 is maintained for reasons of record in the previous action.  
Applicant is reminded that in order to be fully responsive, a response to an Office Action must address every ground of rejection.  MPEP 714.02.  Nonstatutory double patenting rejections are no longer held in abeyance.  Failure to be fully responsive in the future, will result in a Notice of Non-Responsive Amendment.  


Claims 1-11 stand as rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 and 30-34 of U.S. Patent No. 11,016,105 for reasons of record in the previous action.  
Applicant is reminded that in order to be fully responsive, a response to an Office Action must address every ground of rejection.  MPEP 714.02.  Nonstatutory double patenting rejections are no longer held in abeyance.  Failure to be fully responsive in the future, will result in a Notice of Non-Responsive Amendment.  


Claims 1-11 stand as  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,877,048 for reasons of record in the previous action.  
Applicant is reminded that in order to be fully responsive, a response to an Office Action must address every ground of rejection.  MPEP 714.02.  Nonstatutory double patenting rejections are no longer held in abeyance.  Failure to be fully responsive in the future, will result in a Notice of Non-Responsive Amendment.  

Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,877,038 for reasons of record in the previous action.  
Applicant is reminded that in order to be fully responsive, a response to an Office Action must address every ground of rejection.  MPEP 714.02.  Nonstatutory double patenting rejections are no longer held in abeyance.  Failure to be fully responsive in the future, will result in a Notice of Non-Responsive Amendment.  

Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,866,251 for reasons of record in the previous action.  
Applicant is reminded that in order to be fully responsive, a response to an Office Action must address every ground of rejection.  MPEP 714.02.  Nonstatutory double patenting rejections are no longer held in abeyance.  Failure to be fully responsive in the future, will result in a Notice of Non-Responsive Amendment.  


Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,849,548 for reasons of record in the previous action.  
Applicant is reminded that in order to be fully responsive, a response to an Office Action must address every ground of rejection.  MPEP 714.02.  Nonstatutory double patenting rejections are no longer held in abeyance.  Failure to be fully responsive in the future, will result in a Notice of Non-Responsive Amendment.  

Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,330,689 for reasons of record in the previous action.  
Applicant is reminded that in order to be fully responsive, a response to an Office Action must address every ground of rejection.  MPEP 714.02.  Nonstatutory double patenting rejections are no longer held in abeyance.  Failure to be fully responsive in the future, will result in a Notice of Non-Responsive Amendment.  

Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,221,342 for reasons of record in the previous action.  
Applicant is reminded that in order to be fully responsive, a response to an Office Action must address every ground of rejection.  MPEP 714.02.  Nonstatutory double patenting rejections are no longer held in abeyance.  Failure to be fully responsive in the future, will result in a Notice of Non-Responsive Amendment.  


Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACEY NEE MACFARLANE whose telephone number is (571)270-3057. The examiner can normally be reached M-F 7:30-5 (EST) & Sat. A.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





                                                                                                                                                                                                    /KIMBERLY BALLARD/Primary Examiner, Art Unit 1649